The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 30, 2015

                                     No. 04-14-00100-CR

                                  Edgar Javier GONZALES,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 10-2321-CR
                                William Old, Judge Presiding


                                        ORDER
       The State’s brief was originally due on November 12, 2014. The State is represented on
appeal by Mr. Edward F. Shaughnessy, III, who has been granted two previous extensions of
time in which to file the State’s brief, the latest until January 30, 2015. On January 29, 2015,
Mr. Shaughnessy requested another extension of time until March 2, 2015. The motion is
GRANTED, and it is ORDERED that Mr. Shaughnessy file the State’s brief no later than March
2, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court